NO. 07-03-0479-CR



IN THE COURT OF APPEALS			



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 5, 2004

______________________________



ARTHUR GOODSON, APPELLANT		



v.



THE STATE OF TEXAS, APPELLEE 



_________________________________



FROM THE 364TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 99-429492; HON. BRADLEY UNDERWOOD, JUDGE

_______________________________





Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Arthur Goodson attempts to appeal a judgment revoking probation granted after his conviction for delivery of a controlled substance.  His notice of appeal was filed in the trial court November 7, 2003.  A copy of the judgment attached to the notice of appeal and his docketing statement indicates sentence was imposed November 29, 2000.  

Our appellate 
jurisdiction is triggered through a timely notice of appeal.  
Olivo v. State
, 918 S.W.2d 519, 522 (Tex.Crim.App.1996)
.  Rule of Appellate Procedure 26.2(a) requires a notice of appeal be filed within 30 days after the day sentence is imposed, or within 90 days after imposition of the sentence if a timely motion for new trial is filed.  In either event, appellant’s notice of appeal was untimely.

The appropriate vehicle for seeking an out-of-time appeal is by writ of habeas corpus from the Texas Court of Criminal Appeals pursuant to Code of Criminal Procedure Article 11.07 (Vernon Supp. 2004).  
Portley v. State
, 89 S.W.3d 188, 190 (Tex.App.--Texarkana 2002, no pet.). Because appellant’s notice of appeal was untimely, this court has no jurisdiction to take any action but to dismiss the appeal. 
Slaton v. State
, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); 
see Olivo
, 918 S.W.2d at 522. 

Consequently, we dismiss the appeal for want of jurisdiction.



James T. Campbell

        Justice





Do not publish.